Exhibit 10.1

EXECUTION COPY

TERMINATION AGREEMENT AND RELEASE

THIS TERMINATION AGREEMENT AND RELEASE, dated as of September 28, 2015 (this
“Agreement”), is entered into by and among The Williams Companies, Inc., a
Delaware corporation (“Parent”), SCMS LLC, a Delaware limited liability company
and a wholly owned subsidiary of Parent (“Merger Sub”), Williams Partners L.P.,
a Delaware limited partnership (“WPZ”), and WPZ GP LLC, a Delaware limited
liability company and the general partner of WPZ (“WPZ General Partner” and,
together with Parent, Merger Sub and WPZ, the “Parties”).

RECITALS

WHEREAS, the Parties entered into that Agreement and Plan of Merger, dated as of
May 12, 2015, by and among the Parties (the “Merger Agreement”);

WHEREAS, on September 25, 2015, Parent notified WPZ and the WPZ Conflicts
Committee that Parent intends to effect a Parent Adverse Recommendation Change
in connection with a Parent Designated Proposal;

WHEREAS, Section 7.1 of the Merger Agreement provides that the Merger Agreement
may be terminated at any time prior to the Effective Time by the mutual written
agreement of the parties thereto duly authorized by the Parent Board, on behalf
of Parent, and by the WPZ Conflicts Committee and the WPZ Board, on behalf of
WPZ;

WHEREAS, simultaneously herewith, the WPZ General Partner is executing and
delivering to Parent and the WPZ Conflicts Committee the IDR Waiver, a true and
complete copy of which is attached hereto as Exhibit A (the “Agreed IDR
Waiver”), and Parent and the Parent Board have consented to such action; and

WHEREAS, the Parties have agreed to terminate the Merger Agreement on the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
agreements and warranties herein contained, the sufficiency and adequacy of
which is hereby acknowledged by the Parties, the Parties agree as follows:

AGREEMENT

1. Termination of Merger Agreement; Parent Termination Fee.

(a) Subject to and conditioned upon the simultaneous effectiveness of the Agreed
IDR Waiver, the Parties hereby mutually agree in accordance with Section 7.1 of
the Merger Agreement that, immediately upon execution of this Agreement, the
Merger Agreement, other than the provisions of Section 7.5 and the provisions
referenced therein that survive termination, all of which shall survive the
termination of the Merger Agreement hereby, is terminated and shall be of no
further force or effect. For the avoidance of doubt, the Confidentiality
Agreement between Parent and WPZ shall continue to remain in full force and
effect in accordance with its terms.

(b) Each of the Parties acknowledge that the Agreed IDR Waiver is an integral
part of the transactions contemplated by this Agreement and that, without the
simultaneous effectiveness of the Agreed IDR Waiver, none of the Parties would
enter into this Agreement.



--------------------------------------------------------------------------------

2. Mutual Release. Subject to and conditioned upon the simultaneous
effectiveness of the Agreed IDR Waiver, (i) Parent shall have no further
liability to WPZ or WPZ General Partner of any kind in respect of the Merger
Agreement and the transactions contemplated by the Merger Agreement and (ii) WPZ
and WPZ General Partner shall have no further liability to Parent of any kind in
respect of the Merger Agreement and the transactions contemplated by the Merger
Agreement.

3. Representations of the Parties of the WPZ Parties. Each of the WPZ Parties,
on behalf of itself and the WPZ Related Parties, represents and warrants to the
other Parties as follows:

(a) Authority and Approval. Each of the WPZ Parties has all requisite limited
liability company or limited partnership power and authority to execute and
deliver this Agreement and to perform all of the terms and conditions hereof to
be performed by it. The execution and delivery of this Agreement by each of the
WPZ Parties, and the performance of all of the terms and conditions hereof to be
performed by the WPZ Parties have been duly authorized and approved by all
requisite partnership or limited liability company action on the part of each of
the WPZ Parties. At a meeting duly called and held, the WPZ Conflicts Committee,
by unanimous vote, (i) approved this Agreement and the transactions contemplated
hereby, including the termination of the Merger Agreement subject to and
conditioned upon the simultaneous effectiveness of the Agreed IDR Waiver (the
foregoing constituting WPZ Special Approval), and (ii) resolved to approve, and
to recommend to the WPZ Board the approval of, this Agreement and the
transactions contemplated hereby, including the termination of the Merger
Agreement subject to and conditioned upon the simultaneous effectiveness of the
Agreed IDR Waiver. Upon the receipt of the recommendation of the WPZ Conflicts
Committee, at a meeting duly called and held, the WPZ Board, by unanimous vote,
approved this Agreement and the transactions contemplated hereby, including
(i) the termination of the Merger Agreement subject to and conditioned upon the
simultaneous effectiveness of the Agreed IDR Waiver and (ii) the Agreed IDR
Waiver. Prior to such approval by the WPZ Conflicts Committee and the WPZ Board,
AMV approved this Agreement and the transactions contemplated hereby, including
the Agreed IDR Waiver. This Agreement and the Agreed IDR Waiver have been duly
executed and delivered by each of the WPZ Parties party hereto and thereto and
constitute the valid and legally binding obligation of each of the WPZ Parties
party hereto and thereto, enforceable against each of the WPZ Parties party
hereto and thereto in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar Laws affecting the enforcement of
creditors’ rights and remedies generally and by general principles of equity
(whether applied in a Proceeding at law or in equity).

(b) No Conflicts. The execution, delivery and performance of this Agreement by
each of the WPZ Parties and the Agreed IDR Waiver by the WPZ General Partner
does not, and the fulfillment and compliance with the terms and conditions
hereof and the consummation of the transactions contemplated hereby will not,
(i) contravene, violate, conflict with any of, result

 

2



--------------------------------------------------------------------------------

in any breach of, or require the consent of any Person under, the terms,
conditions or provisions of the Governing Documents of any of the WPZ Parties;
or (ii) contravene, conflict with or violate any provision of applicable Laws.

4. Representations of the Parent Parties. Parent, on behalf of itself and the
Parent Related Parties, represents and warrants to the other Parties as follows:

(a) Authority and Approval. Each of the Parent Parties has all requisite
corporate or limited liability company power and authority to execute and
deliver this Agreement, to consummate the transactions contemplated hereby and
to perform all of the terms and conditions hereof to be performed by it. The
execution and delivery of this Agreement by each of the Parent Parties, the
consummation of the transactions contemplated hereby (including the execution of
the Agreed IDR Waiver and Parent’s consent to the Agreed IDR Waiver) and the
performance of all of the terms and conditions hereof to be performed by the
Parent Parties have been duly authorized and approved by all requisite corporate
or limited liability company action on the part of each of the Parent Parties.
At a meeting duly called and held, the Parent Board, by unanimous vote, approved
and declared advisable this Agreement and the transactions contemplated hereby,
including the termination of the Merger Agreement, the execution of the Agreed
IDR Waiver and Parent’s consent to the Agreed IDR Waiver. This Agreement has
been duly executed and delivered by each of the Parent Parties and constitutes
the valid and legally binding obligation of each of the Parent Parties,
enforceable against each of the Parent Parties in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar Laws
affecting the enforcement of creditors’ rights and remedies generally and by
general principles of equity (whether applied in a Proceeding at law or in
equity).

(b) No Conflict. The execution, delivery and performance of this Agreement by
each of the Parent Parties does not, and the fulfillment and compliance with the
terms and conditions hereof and the consummation of the transactions
contemplated hereby will not, (i) contravene, violate, conflict with any of,
result in any breach of, or require the consent of any Person under, the terms,
conditions or provisions of the Governing Documents of any of the Parent
Parties; or (ii) contravene, conflict with or violate any provision of any
applicable Laws.

5. Entire Agreement; Amendments and Waivers. This Agreement constitutes the
entire agreement between and among the Parties pertaining to the subject matter
hereof and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the Parties, and there are no
warranties, representations or other agreements between or among the Parties in
connection with the subject matter hereof except as set forth specifically
herein or contemplated hereby. Except for the provisions of Section 2, any
provision of this Agreement may be amended or waived if such amendment or waiver
is in writing and is signed, in the case of an amendment, by each Party to this
Agreement or, in the case of a waiver, by each Party against whom the waiver is
effective; provided, however, that, in addition to any other approvals required
by the WPZ Parties’ constituent documents or under this Agreement, the foregoing
amendments or waivers must be approved by, in the case of amendments or waivers
by any WPZ Party, the WPZ Conflicts Committee. The failure of a Party to
exercise any right or remedy shall not be deemed or constitute a waiver of such
right or remedy in the future. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided.

 

3



--------------------------------------------------------------------------------

6. Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of applicable Law, or public
policy, all other conditions or provision of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement or not affected in any matter
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement are consummated as
originally contemplated to the fullest extent possible.

7. Binding Effect; Third-Party Beneficiaries; No Assignment. This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective permitted successors and assigns. There are no third-party
beneficiaries to this Agreement.

8. Headings. The heading used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

9. Enforcement of this Agreement. The Parties acknowledge and agree that an
award of money damages would be inadequate for any breach of this Agreement by
any Party and any such breach would cause the non-breaching Parties irreparable
harm. Accordingly, the Parties agree that, in the event of any breach or
threatened breach of this Agreement by one of the Parties, the Parties will also
be entitled, without the requirement of posting a bond or other security, to
equitable relief, including injunctive relief and specific performance, provided
that such Party is not in material default hereunder. Such remedies will not be
the exclusive remedies for any breach of this Agreement but will be in addition
to all other remedies available at law or equity to each of the Parties.

10. Defined Terms. Capitalized terms used but not defined herein shall have the
meaning set forth in the Merger Agreement.

11. Counterparts. This Agreement may be executed by each of the Parties in one
or more counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be as effective as delivery of a manually executed
counterpart of this Agreement.

12. Incorporation of Other Provisions. The terms and provisions of Sections 8.1,
8.2, 8.5 and 8.6 of the Merger Agreement are incorporated herein by reference as
if set forth herein in their entirety, and shall apply to this Agreement.

Remainder of page intentionally left blank.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

THE WILLIAMS COMPANIES, INC., By:  

/s/ Alan S. Armstrong

Name:   Alan S. Armstrong Title:   President and Chief Executive Officer SCMS
LLC, By:   The Williams Companies, Inc., its sole member By:  

/s/ Alan S. Armstrong

Name:   Alan S. Armstrong Title:   President and Chief Executive Officer
WILLIAMS PARTNERS L.P., By:   WPZ GP LLC, its general partner By:  

/s/ Donald R. Chappel

Name:   Donald R. Chappel Title:   Chief Financial Officer WPZ GP LLC, By:  

/s/ Donald R. Chappel

Name:   Donald R. Chappel Title:   Chief Financial Officer

Signature Page to Termination Agreement and Release